Filed 3/20/14 In re A.Q. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



In re A.Q., A Person Coming Under the
Juvenile Court Law.

THE PEOPLE,
                                                                         E060034
         Plaintiff and Respondent,
                                                                         (Super.Ct.No. INJ1300188)
v.
                                                                         OPINION
A.Q.,

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Lawrence P. Best,

Temporary Judge (Pursuant to Cal. Const., art. VI, § 21.) Affirmed.

         Patrick E. DuNah, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                                                 I

                                       INTRODUCTION

         On May 21, 2013, pursuant to a negotiated disposition following the filing of a

Welfare and Institutions Code section 602 petition, minor and appellant A.Q. admitted

violating one count of theft from a person under Penal Code1 section 487, subdivision (c).

As part of this disposition, minor also admitted the allegation that he personally used a

deadly weapon, specifically a knife, in the commission of the offense under section

12022, subdivision (b)(1). The maximum potential term of confinement was set at four

years.

         On June 6, 2013, the proceedings were suspended for the purpose of placing minor

on probation under Welfare and Institutions Code section 791, subdivision (b) (deferred

Entry of Judgment) for a period not to exceed three years.

         On September 18, 2013, a Petition Subsequent was filed alleging robbery under

section 211, and theft from a person under section 487, subdivision (c).

         Following a contested jurisdictional hearing, on October 17, 2013, the robbery

count was ordered dismissed and the theft from a person count was found true as a

felony. The maximum term of confinement was set at three years.

         Minor was adjudged a ward of the court on the same terms and conditions as noted

above and placed in the custody of his mother. The previously deferred Entry of

Judgment was ordered lifted.


         1   All statutory references are to the Penal Code unless otherwise indicated.

                                                 2
      Minor filed a timely notice of appeal from the true finding on the Petition

Subsequent.

                                            II

                              STATEMENT OF FACTS

      On September 17, 2013, Salvador M., who was eleven years old, was outside his

apartment playing with his I-Pod. Two boys, minor and his brother, approached

Salvador. Minor’s brother asked if he could borrow Salvador’s I-Pod. Although no

specific threat was made, Salvador was afraid something would happen to him so he gave

the I-Pod to minor’s brother. Minor’s brother passed the I-Pod to minor, who ran with it

and jumped over a fence.

      The minor was subsequently stopped by police and the I-Pod was found in his

possession.

                                           III

                                       ANALYSIS

      Minor appealed and, upon his request, this court appointed counsel to represent

him. Counsel has filed a brief under the authority of People v. Wende (1979) 25 Cal. 3d
436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of the case, a

summary of the facts and potential arguable issues, and requesting this court conduct an

independent review of the record.

      We offered minor an opportunity to file a personal supplemental brief, but he has

not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we have

independently reviewed the record for potential error and find no arguable issues.

                                            3
                                     IV

                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                               RICHLI
                                                        J.

We concur:


RAMIREZ
                    P. J.


CODRINGTON
                       J.




                                      4